UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 EL PASO NATURAL GAS COMPANY,                     )
                                                  )
                        Plaintiff,                )
                                                  )
 THE NAVAJO NATION                                )
                                                  )
                        Intervenor-Plaintiff,     )    Civil Case No. 07-905 (RJL)
                                                  )
 v.                                               )
                                                  )
 UNITED STATES OF AMERICA, et at.,                )
                                                  )
                        Defendants.               )

                                         ORDERn--
                                      (MarchZl,2011)

          For the reasons set forth in the Memorandum Opinion entered this date, it is
hereby

          ORDERED that defendant's Motion to Partially Dismiss Intervenor Plaintiff
Navajo Nation's Complaint [#52] is GRANTED; and it is further

          ORDERED that intervenor-plaintiff Navajo Nation's Seventh Claim of Relief,
brought under the federal Clean Water Act, is DISMISSED without prejudice; and it is
further

          ORDERED that all remaining claims on which defendant moved to dismiss
(intervenor-plaintiff Navajo Nation's Second, Third, Fourth, Eighth, Ninth and Tenth
Claims of Reliet) are DISMISSED with prejudice.

          SO ORDERED.



                                                   United States District Judge